DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 16/276,798 that the Applicant filed on February 15, 2019 and presented 15 claims.  Original claims 1-15 remain pending in the application. 
Specification
The disclosure is objected to because it contains at ¶¶ [0008] and [0011] of the filed specification an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, “…, by using 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)		
A.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 2017/0177898, “Dillenberger”) in view of Lee (US 2017/0279605, “Lee”).
Regarding Claim 1
Dillenberger discloses
A computer system (abstract) comprising a plurality of processing nodes constituting a blockchain network for providing service using a blockchain (¶ [0037], “The computing node is one of multiple computing nodes in a [blockchain network] system using a blockchain protocol [to provid[e a] service and] to share a transaction database.”), and 
a connection apparatus that connects to the blockchain network (¶ [0037], “ A computing node receives [a] request from a user or entity [via a connection apparatus],” and ¶ [0049], e.g., the connection apparatus can be a “hand-held or laptop devices”), 
wherein the plurality of processing nodes hold ledger information (Fig. 1, ¶¶ [0028]-[0030], “The blockchain 100 implementation consists of two kinds of record: transactions and blocks. Transactions are the actual data stored in the blockchain.”) that is information including a history of transaction information in the service and for managing a transaction (Fig. 2, ¶¶ [0031]-[0032], “Record blocks 210 represent a series of transactions 212 through 212 as shown for transactions 1 through transaction n respectively.  Each block 210 representing a transaction typically includes a timestamp 214, 224 [that can be used for manag[ement]] of the transaction.”), and 
is information in which a block including a plurality of the transactions is connected in a chronological order (¶ [0041], i.e., the use of a “timestamp” and “a hash 292 of a previous block 212, 290 combined with the current block 222” suggests the transactions [are] connected in chronological order); 
the connection apparatus (¶¶ [0037], [0049]) includes a connection processing unit (¶ [0051], i.e., “one or more processors” can serve as a connection processing unit that can be employed in the devices listed in ¶ [0049]) that generates the transaction and transmits the transaction to at least one of the processing nodes (¶¶ [0037]-[0038], “ A computing [processing] node receives are request from [the connection apparatus of] a user or entity,” and “Typically the request received is signed by a user system to include a new transaction with additional data in the blockchain”); 
the connection processing unit includes an encryption processing unit…1 (¶ [0029], “the data in each blockchain is encrypted with its own unique key,” with the encryption being performed by the presence of an encryption processing unit) 
a…from a keyword… (¶ [0032], “A unique transaction identifier 218, 228 is also shown. This transaction id can be search for a specific item;” ¶ [0041], “A transaction ID 218, 228, which is unique to each transaction in the blockchain is included;” and ¶ [0044], “The transaction database is searched using the identifier for a corresponding block in the blockchain 200.” i.e., the transaction ID acts as a keyword that is at least searchable and can be used to identify a specific block that can then be related back to an associated source or destination of a transaction; Dillenberger doesn’t explicitly teach, however, that the transaction ID is encrypted to create ciphertext); 
the encryption processing unit generates, from the keyword,…2 (¶¶ [0029], [0032]); and 52 
the connection processing unit (¶ [0051]) generates the transaction including the searchable ciphertext (¶¶ [0029]-[0030], i.e., the creation of the individual blockchains requires their generat[ion]; and ¶¶ [0032], [0041], [0044], i.e., the transaction ID that acts as a keyword is encrypted as disclosed by Lee ¶¶ [0091]-[0094]).
Dillenberger doesn’t disclose
1…that generates searchable ciphertext …a based on a probabilistic encryption method;
	2 …the searchable ciphertext to be used as an address indicating a transmission source or a transmission destination of the transaction;
Lee, however, discloses
	1…that generates searchable ciphertext …a based on a probabilistic encryption method (¶¶ [0091]-[0094], “The user device encrypts a keyword [which is the transaction ID of Dillenberger, which thus creates searchable ciphertext] by applying a deterministic encryption process, and encrypts an address by applying a probabilistic encryption process;” and ¶¶ [0071]-[0076], i.e., the “searchable encryption process” yields searchable ciphertext; see also ¶ [0053], “The searchable encryption process is a process which may search a ciphertext [and is thus searchable ciphertext] including a keyword generated by a user device without decoding a whole ciphertext”);
	2 …the searchable ciphertext to be used as an address indicating a transmission source or a transmission destination of the transaction (¶ [0093], “…and encrypts an address by applying a probabilistic encryption process,” i.e., the “address” of Lee relates back to the transaction ID of Dillenberger, where Dillenberger further suggests an address of a transmission source or transmission destination at ¶¶ [0018]-[0021], with the disclosure of a “user or initiator” that can give keys to different parties, each of whom have a transmission source address or transmission destination address, respectively);

Regarding Claim 2
Dillenberger in view of Lee (“Dillenberger-Lee”) discloses the computer system according to claim 1, and Dillenberger further discloses 
wherein the encryption processing unit (¶ [0029]) generates an encryption key to be used for encryption and decryption of data related to the transaction,…1 (¶¶ [0034]-[0035], “The data in each block 252, 272 can be encrypted with a symmetrical key [that is generate[d] by the encryption processing unit, a public-private key or other cryptographic key.”)
Lee further discloses
1 …by using the searchable ciphertext (¶ [0053]).
Regarding the combination to combine Dillenberger and Lee, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.  

Regarding Claim 3
Dillenberger-Lee discloses the computer system according to claim 2, and Dillenberger further discloses
wherein each of the processing nodes (¶ [0037]) has a service processing unit (¶ [0051], i.e., the “processors or processing units” implement the functionality of a service processing unit) that manages the ledger information (¶¶ [0023], [0027], “The term “public ledger” is a public accessible listing of transactions for the distributed database or blockchain.”); 
the service processing unit (¶ [0051]) includes a search processing unit…1 (¶ [0051], i.e., the “processors or processing units” implement the functionality of a search processing unit); 
the connection processing unit (¶ [0051]) generates…2, and 
3…; and 
the search processing unit (¶ [0051]) performs a search for a transaction…4 (¶ [0032], “A unique transaction identifier 218, 228 is also shown. This transaction id can be search for a specific item”), and
553….  
Lee further discloses
	1 … that executes search processing (¶ [0053], “The searchable encryption process is a process which may search a ciphertext including a keyword”) of the transaction (of Dillenberger ¶ [0032], i.e., “A unique transaction identifier 218, 228 is also shown. This transaction id can be search[ed] for a specific item [within a transaction].”);
	2 …a search query for searching for a transaction (of Dillenberger ¶ [0032], i.e., “A unique transaction identifier 218, 228 is also shown. This transaction id can be search[ed] for a specific item [within a transaction].”) including searchable ciphertext generated from a first keyword (¶ [0053], “The searchable encryption process is a process which may search a ciphertext including a keyword generated by a user device without decoding a whole ciphertext;” and ¶¶ [0060]-[0061], “the user device uploads an index generated in the BuildIndex and encrypted data to a cloud storage server. The user device transmits the search token [that serves as a search query] generated in the Trapdoor process to the cloud storage server using query, and the cloud storage server performs a search process [of the searchable ciphertext] based on the search token [or search query] received from the user device and the index uploaded by the user device.”);
	3 transmits the search query to the at least one of the processing nodes (¶ [0061], “The user device transmits the search token [as that serves as the search query] … to the cloud storage,” where the cloud storage represents the distributed storage as disclosed in Dillenberger ¶ [0037], i.e., the “multiple computing nodes”);
	4 … including searchable ciphertext (¶ [0056], “a user device inputs a DB for a plaintext DB=(M1, . . . , Mn) and a keyword set of a DB W=w1, . . . , wm, and generates an index I including information required for ciphertext search [involving searchable ciphertext]”) generated from the first keyword (¶¶ [0053]-[0058], “a user device inputs a predication f which is generated based on a keyword W that the user device intends to search”) by executing search processing based on the search query (¶ [0053], “The , and
	5 returns a result of the search to the connection apparatus (¶ [0075], “The cloud storage server 213 performs a search process based on the search token received from the user device 211, and transmits a result according to the search process, i.e., detected ciphertexts to the user device 211.”).
	Regarding the combination to combine Dillenberger and Lee, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3.
Regarding Claim 4
Dillenberger-Lee discloses the computer system according to claim 3, and Dillenberger further discloses 
wherein the block includes a filter to specify the transaction included in the block (¶ [0032], “A unique transaction identifier 218, 228 is also shown. This transaction id can be search[ed] for a specific item” where either the “transaction ID” or “specific item” acts as a filter, the the “transaction ID” specify[ing] the transaction in the block); 
the connection processing unit (¶ [0051]) generates, by using the first keyword (of Lee, ¶ [0053]), a search filter to specify a block including a transaction …1  (¶ [0032], i.e., the “unique transaction ID” associated with each block can serve as a search filter to specify a block including a transaction that is associated with the block, and further noting the “specific item,” which relates to the “keyword” of Lee, is associated with the transaction ID and can serve as a search filter to conduct the search (i.e., the search filter identifies the filter upon searching with search query); and 
the search processing unit (¶ [0051]) specifies a block including a transaction including searchable ciphertext generated from the first keyword (of Lee ¶¶ [0053]-[0058], i.e, keyword searching involving ciphertext), by comparing the filter included in the block and the search filter (¶¶ [0043]-[0045], “The transaction database is searched using the identifier for a corresponding block in the blockchain 200,” i.e., by use of the transaction ID that serves as the filter, the “search[]” that relies upon search filter for mapping or identification leads to specif[ying] a block including a transaction), and 
executes search processing on the specified block…2 (Fig. 4, ¶¶ [0043]-[0045], i.e., at step 406, a specified block is identified upon which the execut[ion] of a ciphertext-type search will be performed in accordance with Lee).  
Lee further discloses
	1 … including searchable ciphertext generated from the first keyword (¶¶ [0053]-[0058], i.e., the “keyword” relates to the “transaction ID” of Dillenberger, and the “keyword” is generated upon encryption of the information via the “searchable encryption process” that leads to “ciphertext” that can be “search[ed]”); 
	2 … based on the search query (¶¶ [0053]-[0058], i.e., the search query involves the “keyword” that is associated with the “transaction ID” as disclosed by Dillenberger).
	Regarding the combination to combine Dillenberger and Lee, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 4.
Regarding Claim 5
Dillenberger-Lee discloses the computer system according to claim 4, and Dillenberger further discloses
wherein the connection processing unit…1 (¶ [0051]), and 
generates the transaction including the searchable ciphertext and the filter generation information (Fig. 2, ¶¶ [0031]-[0036], “Transactions 250 shown in block 1 through block n, (252, 272) contain user or additional data 256, 260, 264, 276, 280, 284. The additional data can represent any multimedia data including text, audio, video, images, financial statements, and more. The additional data is all encrypted…,” i.e., the encrypted data includes the searchable ciphertext and filter generation information as disclosed by Lee ¶¶ [0080]-[0083]); and 
the service processing unit (¶ [0051])54 determines a plurality of transactions to be included in a new block (Fig. 2, ¶¶ [0031]-[0034], “Record blocks 210 represent a series of transactions 212 through 222 as shown for transactions 1 through transaction n respectively,” and “Transactions 250 [that represent a plurality of transactions] shown in block 1 through block n,…” i.e., the new[est] block possessing the transactions that were determine[d] to be in the block would be present in “block n”), 
generates the filter by using the filter generation information (of Lee ¶¶ [0080]-[0083]) included in the determined plurality of transactions (Fig. 2, ¶¶ [0032]-[0034], i.e., the keyword encrypted in accordance with Lee ¶¶ [0080]-[0083] is the “transaction ID” associated with the “transaction ID” that can be employed for searching as searchable ciphertext), and 
generates the new block including the filter and registers the new block in the ledger information (¶ [0034], i.e., “block n” is the most recent block that is register[ed] in the ledger information as a block of the blockchain).
Lee further discloses
1 … generates filter generation information for generation of the filter by using the keyword (¶¶ [0080]-[0083], “in the keyword encryption process [that generates filter generation information], a user device generates a new table for the keywords and address, encrypts the keywords [with the encrypted output serving as filter generation information] by applying a deterministic encryption process, and encrypts the address by applying a probabilistic encryption process”),
Regarding the combination to combine Dillenberger and Lee, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5.
Regarding Claim 6
Dillenberger-Lee discloses the computer system according to claim 5, and Dillenberger further discloses
wherein the connection processing unit (¶ [0051])…1 
Lee further discloses
encrypts the keyword (¶¶ [0080]-[0083], i.e., the keyword encryption process where the keyword is based upon the “transaction ID” of Dillenberger), and generates the filter generation information by using the encrypted keyword (¶¶ [0080]-[0083], i.e., the filter generation information is generate[d] from the encrypted output that results in the encrypted keyword and its us[e] in the generat[ion] process).
Regarding the combination to combine Dillenberger and Lee, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.

Regarding Claim 7
Dillenberger-Lee discloses the computer system according to claim 5, and Dillenberger further discloses 
wherein the connection processing unit …1 (¶ [0051]), and 
generates the transaction including the searchable ciphertext (of Lee) and the processed filter generation information (Fig. 2, ¶¶ [0032]-[0034], i.e., the “transaction ID” is encrypted to create the searchable ciphertext that is included with the transaction as illustrated in Fig. 2, and the processed filter generation information (of Lee) is incorporated as the encrypted data as illustrated in Fig. 2).
Lee further discloses
	1 …processes the filter generation information (¶ [0083], “For example, the user device reorders the ciphertexts for the keywords in ascending order, and stores the reordered ciphertexts at the DB,” where this process[ing] of Lee relates to the process[ing] of the blocks as disclosed in Dillenberger Fig. 2, ¶ [0032]), and
Regarding the combination to combine Dillenberger and Lee, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7.
Regarding Independent Claim 8 and Dependent Claims 9-12
With respect to claims 8-12, a corresponding reasoning as given earlier for claims 1-5 applies, mutatis mutandis, to the subject matter of claims 8-12. Therefore, claims 8-12 are rejected, for similar reasons, under the grounds set forth for claims 1-5.
Regarding Independent Claim 13 and Dependent Claims 14 and 15
With respect to claims 13-15, a corresponding reasoning as given earlier for mutatis mutandis, to the subject matter of claims 13-15. Therefore, claims 13-15 are rejected, for similar reasons, under the grounds set forth for claims 1-3.  The Examiner notes that claim 13, in contrast to claim 8, does not mirror the formatting of claim1 exactly, but the variations between claim 1and claim 13 amount to differences that would be obvious to one skilled in the art.
Additional Prior Art Made of Record
	The Examiner makes of record US 2018/0349617 to Wang et al. that discloses a searchable encryption technique within a distributed storage system (see, e.g., ¶¶ [0045]-[0046]); and US 2015/0046450 to Yoshino et al. that discloses a searchable cipher system (see, e.g., ¶¶ [0120]-[0122]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491